
	
		I
		112th CONGRESS
		1st Session
		H. R. 3233
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Peters (for
			 himself, Mr. McGovern,
			 Mr. Israel,
			 Mr. Kildee,
			 Mr. Dingell,
			 Mr. Ellison,
			 Ms. Tsongas,
			 Mr. Stark,
			 Ms. Lee of California,
			 Mr. Olver,
			 Mr. Andrews,
			 Mr. Conyers,
			 Mr. Levin,
			 Mr. Moran,
			 Mr. Carson of Indiana,
			 Mr. Deutch,
			 Mr. Jackson of Illinois,
			 Ms. Kaptur,
			 Ms. Schakowsky,
			 Mr. Watt, Mr. Van Hollen, Mr.
			 Ackerman, Mr. Boswell,
			 Mr. Connolly of Virginia,
			 Ms. DeLauro,
			 Ms. Edwards,
			 Mr. Holt, Mr. Blumenauer, Mr.
			 Tonko, Ms. Pingree of
			 Maine, Ms. Richardson,
			 Mr. Schiff,
			 Mr. Scott of Virginia,
			 Mr. Courtney,
			 Mr. Welch,
			 Ms. Woolsey,
			 Mr. Cohen,
			 Mr. Perlmutter,
			 Mr. Carnahan, and
			 Mr. Luján) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to exclude
		  the value of vehicles used for household transportation, or to obtain or
		  continue employment, from the resource limitation applicable to determine
		  eligibility to receive supplemental nutrition assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Eliminate Auto Test (EAT) Act of
			 2011.
		2.AmendmentsSection 5(g)(2) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2014(g)(2)) is amended—
			(1)in subparagraph
			 (B)—
				(A)in clause (iii) by
			 adding and at the end,
				(B)by striking clause
			 (iv), and
				(C)by redesignating
			 clause (v) as clause (iv), and
				(2)in subparagraph
			 (C)—
				(A)in clause (ii) by
			 striking or at the end,
				(B)in clause (iii) by
			 striking the period at the end and inserting , or, and
				(C)by adding at the
			 end the following:
					
						(iv)used for household transportation or to
				obtain or continue
				employment.
						.
				
